                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re: David P Rocek aka David P. Rocek, Sr         Chapter 13
                    Debtor(s)
              and                                   Bankruptcy No. 18-01479-HWV

       Deborah J Rocek
                      Codebtor(s)
Nationstar Mortgage LLC d/b/a Mr. Cooper, or its
Successor or Assignee
                      Movant

              vs.

David P Rocek aka David P. Rocek, Sr
Deborah J Rocek
Charles J DeHart, III (Trustee)
                       Respondent(s)



                    MOTION FOR RELIEF FROM AUTOMATIC STAY

Movant: Nationstar Mortgage LLC d/b/a Mr. Cooper, or its Successor or Assignee

Mortgage dated September 20, 2002 and recorded on September 24, 2002 in the Office of the
Recorder of Dauphin County in Mortgage Book 4544 Page 261.

Assignment of Mortgage dated December 30, 2008 and recorded on March 5, 2009 in the Office
of the Recorder of Dauphin County, Pennsylvania in Instrument Number: 20090006499.

Corrective Assignment of Mortgage dated December 30, 2008 and recorded on June 29, 2009 in
the Office of the Recorder of Dauphin County, Pennsylvania in Instrument Number:
20090021027.

Assignment of Mortgage dated October 26, 2012 and recorded on November 6, 2012 in the
Office of the Recorder of Dauphin County, Pennsylvania in Instrument Number: 20120032843.

Corrective Assignment of Mortgage dated December 1, 2017 and recorded December 8, 2017 in
the Office of the Recorder of Dauphin County, Pennsylvania in Instrument Number
20170032122.

Assignment of Mortgage dated April 24, 2019 and recorded on April 26, 2019 in the Office of
the Recorder of Dauphin County, Pennsylvania in Instrument Number 20190009313.

Loan Modification Agreement dated December 17, 2009.
Loan Modification Agreement dated September 26, 2014.




Case 1:18-bk-01479-HWV        Doc 79 Filed 09/27/19 Entered 09/27/19 17:33:23            Desc
                              Main Document    Page 1 of 3
               1.      Nationstar Mortgage LLC d/b/a Mr. Cooper, or its Successor or Assignee

(hereinafter "Movant") holds a claim secured by a duly recorded Mortgage on property of David

P Rocek aka David P. Rocek, Sr and Deborah J Rocek , or of the bankruptcy estate located at:

28 Rosewood Dr, Harrisburg, Pennsylvania 17109.

               2.      David P Rocek aka David P. Rocek, Sr (hereinafter "Debtor") filed a

Petition under Chapter 13 on April 10, 2018.

               3.      Deborah J Rocek is liable on the debt described herein below and is a

Codebtor (hereinafter "Codebtor") within the meaning of 11 U.S.C. Section 1301. Codebtor

received consideration for the claim held by Movant.

               4.      As of September 11, 2019, the principal balance on the Mortgage is

$76,358.30, plus interest to the date of payment and reimbursement of all reasonable fees and

costs incurred to date of payment.

               5.      Movant's lien is a first priority lien against the Property.

               6.      On September 26, 2014, Debtor and Movant entered into a loan

modification. Per the terms of the Loan Modification the unpaid principal balance as of

September 26, 2014 was $108,423.46. The loan Modification set a fixed interest rate of 2.00%

and a new Maturity Date of September 1, 2054.

               7.      As of September 11, 2019, Movant holds an approximate payoff at

$107,760.33. Additionally, there are other liens held on the property in the amount of

$41,482.92.

               8.      Movant had sent Ten Day letter prior to the filing of the current

bankruptcy petition.



               9.      At the present time, the Mortgage requires payments each month of




Case 1:18-bk-01479-HWV          Doc 79 Filed 09/27/19 Entered 09/27/19 17:33:23                Desc
                                Main Document    Page 2 of 3
$522.40.

               10.    Debtor and Co-Debtor has failed to make all of the monthly post-petition

mortgage payments as required and the account is currently due 2 months post-petition. The

payments can be broken down as follows:

        - Two (2) delinquent payments at $522.40 each for August 2019 through September

2019.

               11.    Since September 11, 2019, Movant has incurred attorney's fees in the

amount of $850.00, and costs in the amount of $150.00 in connection with this Motion.

               12.    Movant does not have and has not been offered adequate protection for its

interest in the said premises and may be required to pay expenses for the said premises in order

to preserve its lien, which is the obligation of the Debtor and Co-Debtor under the said

Mortgage.



        WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy

Code '362(a) and 1301 to permit Movant to foreclose its Mortgage and to exercise any other

rights it has under the Mortgage or with respect to the mortgaged property.

                                      /s/ Ann E. Swartz
                                      MARGARET GAIRO, ESQUIRE ID # 34419
                                      MARISA MYERS COHEN, ESQUIRE ID # 87830
                                      ANN E. SWARTZ, ESQUIRE ID # 320589
                                      JOHN M. KOLESNIK, ESQUIRE ID # 308877
                                      Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper
                                      123 South Broad Street, Suite 1400
                                      Philadelphia, PA 19109
                                      Telephone: (215) 790-1010
                                      Facsimile: (215) 790-1274
                                      Email: ecfmail@mwc-law.com




Case 1:18-bk-01479-HWV         Doc 79 Filed 09/27/19 Entered 09/27/19 17:33:23               Desc
                               Main Document    Page 3 of 3
